OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed, with costs.
Whether claimant’s injury arose out of and in the course of his employment presents a question of fact which has been answered in the negative by the board. We cannot say, as a matter of law, that substantial evidence does not exist to support this determination. (See Matter of McGrinder v Sullivan, 290 NY 11, 12.)
Chief Judge Cooke and Judges Jasen, Gabrielli, Jones, Wachtler and Fuchsberg concur in memorandum.
Order affirmed.